DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Claim 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device/method claim, there being no allowable generic or linking claim. Election was made without traverse of Invention I, claims 1-13 in the reply filed on 12/22/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-3, 5-6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Regarding claim 2, the limitation “a thickness of a drain junction terminal …” in line 3 creates ambiguity because it is not clear (from applicant’s disclosure and drawings) that “a thickness” in line 3 of this claim is different from “a length” (a length of a drain junction terminal…) in 4th line from the last in claim 1. It appears (from applicant’s disclosure and drawings) they are the same and thus limitation of claim 2 is not further limiting and raises 35 U.S.C. 112(d) issue. If “a thickness” in claim 2 is different from “a length” of claim 1 then applicant's disclosure does not provide enough guidance for interpreting the claim 2 and thus the office could not make sense of the claimed structure. Clear explanation or claim modification is required.

Regarding claim 3, 5-6, and 9, these claims are rejected since they inherit the indefiniteness of the claim from which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 4, 7-8, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US publication 2015/0076563 A1), hereinafter referred to as Yu563.

Regarding claim 1, Yu563 teaches a semiconductor device (fig. 1a & fig. 2c and related text), comprising: a substrate (101, [0015]); a semiconductor layer (109/111, [0015]) disposed on one side of the substrate, the semiconductor layer comprising a channel layer (109) and a barrier layer (111), and a two-dimensional electron gas being formed at an interface between the channel layer and the barrier layer ([0015]); a source (115, [0015]), a gate (119, [0015]), and a drain (117, [0015]) disposed on one side of the semiconductor layer away from the substrate (fig. 1a); and at least two drain junction (103 and a plurality of 105, [0015]) terminals located on the side of the semiconductor layer away from the substrate and disposed at intervals between the gate and the drain (fig. 1a), the at least two drain junction terminals being electrically connected to the drain respectively (fig. 1a), wherein the at least two drain junction terminals are disposed along an extension direction from the gate to the drain, and a length of a drain junction terminal close to the drain in the at least two drain junction terminals in the extension direction is greater than that of a drain junction terminal close to the gate in the at least two drain junction terminals in the extension direction (longer width 221 of 205 closest to 217 is greater than shorter width 220 of 203 closest to 219, [0039], fig. 2c).
Regarding claim 4, Yu563 teaches wherein a distance between the gate and a drain junction terminal (205 closest to 219) close to the gate in the at least two drain 
Regarding claim 7, Yu563 teaches wherein a spacing between two adjacent drain junction terminals close to the gate in the at least two drain junction terminals is greater than or equal to a spacing between two adjacent drain junction terminals close to the drain in the at least two drain junction terminals (fig. 2c).
Regarding claim 8, Yu563 teaches wherein in a direction in which the gate faces the drain, a spacing between two adjacent drain junction terminals in the at least two drain junction terminals gradually decreases (fig. 2c).
Regarding claim 10, Yu563 teaches wherein the at least two drain junction terminals comprise a first drain junction terminal (203), a second drain junction terminal (middle 205), and a third drain junction terminal (205 closest to 217), the first drain junction terminal is disposed close to the gate, the third drain junction terminal is disposed close to the drain, and the second drain junction terminal is located between the first drain junction terminal and the third drain junction terminal (fig. 2c), and a spacing between the first drain junction terminal and the second drain junction terminal is greater than a spacing between the second drain junction terminal and the third drain junction terminal (fig. 2c).
Regarding claim 12, Yu563 teaches further comprising: a second growth semiconductor layer (layer for 103/105, [0023]) grown between the gate and the barrier layer, wherein at least a portion of the second growth semiconductor layer extends to a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yu563, as applied to claim 1 above, and further in view of Tanaka et al. (US publication 2014/0138704 A1), hereinafter referred to as Tanaka704.

Regarding claim 11, Yu563 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Yu563 also teach wherein each drain junction terminal of the at least two drain junction terminals comprises: a first growth semiconductor layer (layer for 103/105, [0023]) grown on one side of the semiconductor layer away from the substrate (fig. 1a).
Yu563 does not explicitly teach and an ohmic electrode disposed on one side of the first growth semiconductor layer away from the semiconductor layer, the drain junction terminal being short-circuited to the drain through the ohmic electrode, and the at least two drain junction terminals respectively maintaining equal potential with the drain.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yu563 with that of Tanaka704 so that wherein each drain junction terminal of the at least two drain junction terminals comprises: a first growth semiconductor layer grown on one side of the semiconductor layer away from the substrate; and an ohmic electrode disposed on one side of the first growth semiconductor layer away from the semiconductor layer, the drain junction terminal being short-circuited to the drain through the ohmic electrode, and the at least two drain junction terminals respectively maintaining equal potential with the drain so that current collapse can be prevented or reduced ([0010]).

Allowable Subject Matter
Claims 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 13, the claim contains the following limitations: “further comprising: a dielectric layer located above the barrier layer, wherein a gate trench is formed on the dielectric layer, and the gate trench extends from the dielectric layer to the surface of the barrier layer, the inside of the barrier layer, or the inside of the channel layer, and the second growth semiconductor layer between the gate and the barrier layer is located in the gate trench” and none of the prior art of record discloses, teaches or fairly suggests, alone or in combinations when taken in combination with all other limitations of the base claim and any intervening claims.
While some features (a dielectric layer located above the barrier layer, wherein a gate trench is formed on the dielectric layer, and the gate trench extends from the dielectric layer to the surface of the barrier layer) are generally known alone, there does not appear to be any reason to combine claim 13 as a whole with the features of claims 1 and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828